             Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 1 of 17




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

ETTA FANNING,                                   §
                          Plaintiff,            §
        v.                                      §   Civil Case No. 18-cv-803
                                                §
CITY OF SHAVANO PARK, TEXAS                     §
               Defendant.                       §   DECLARATORY AND INJUNCTIVE
                                                §   RELIEF REQUESTED
                                                §
                                                §
                                                §

                             PLAINTIFF’S RESPONSE
                 TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        Plaintiff, Etta Fanning, responds as follows to Defendant City of Shavano Park, Texas’

Motion for Summary Judgment (Doc. 29).

                                FACTUAL BACKGROUND & ALLEGATIONS

        Given the issues common across the parties’ dueling dispositive motions, rather than re-

file with the Court exhibits already on file, in the interest of space and to avoid repetition,

Plaintiff hereby incorporates by reference the factual summary and all exhibits contained and

made part of her Motion for Summary Judgment (Doc. 31), as if set forth fully herein. Plaintiff

provides additional elaboration and/or summary of such facts here as particularly appropriate or

helpful with respect to the instant motion.

        Plaintiff, Etta Fanning, is a resident of the City of Shavano Park. She filed her Original

Complaint on August 3, 2018. (Doc. 1) In her complaint Plaintiff alleges that the Defendant’s

Sign Code, codified at chapter 24 of the City’s code of ordinances, is a violation of her First

Amendment rights.




                                                1
Plf’s. Resp. to Def’s Mtn. for Summ. J.
           Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 2 of 17




        In preparation for a July 28, 2018, block party (“Raincheck Party”) Plaintiff purchased

two banner signs, whistles, and safety bracelets. Plf’s. Exhibit 1 (Fanning Depo. 15:18-21; 16:1-

10). In conjunction with neighbors, Plaintiff displayed flags and other festive decorations in

front of her and others homes throughout the neighborhood. Fanning Depo. 14:6-15. Plaintiff

placed the two banner signs on HOA property at the entrances to Bently Manor, and three

smaller yard signs. Fanning Depo. 20:23-25; 21:1-11. Desiring to place the three yard signs in

neighbors’ private yards, Fanning requested permission from homeowners to display them.

Fanning Depo. 22:4-11. Plaintiff has always requested homeowners’ permission to place yard

signs. Fanning Depo. 67:14-17

        Defendant determined the signs to be in violation of the Sign Code and confiscated

Plaintiff’s banner and yard signs, holding them “as evidence until such time as a municipal court

summons is issued, or the statute of limitations on the Class C violation occurs.” Plf’s. Exhibit 3

City Ordinance Violation Reports from M. Kerr and R. Lacy); Fanning Depo. 18:10-17; 21:24-

25; 22:1. According to the officer confiscating the signs, all three yard signs were on the “public

ROW.” Plf’s. Exhibit 3 (“These signs, commonly referred to as ‘Bandit Signs’ under the City of

Shavano Park Code of Ordinances, Section 24-2.”).

         After the City Manager personally investigated the signs, the Defendant then

“determined one [yard] sign was in fact on private property and not in violation [of the Sign

Code]”, and returned it the homeowner’s yard. Plf’s. Exhibit 4 (July 27, 2018, text conversation

between Etta Fanning and Bill Hill); Fanning Depo. 44:7-12; Plf’s. Exhibit 5 (Hill Depo. 16:5-

25; 17:1-4). Additionally, Defendant then reported that the other two yard signs were on HOA

property. Exhibit 4. Attorney for Defendant, Daniel Santee, confirmed in a July 27, 2018, email

that the Defendant believed that the two banner signs and two of the yard signs were in violation



                                                 2
Plf’s. Resp. to Def’s Mtn. for Summ. J.
                Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 3 of 17




     of the Sign Code as they were on HOA property, but that in their estimation one yard sign was

     on private property and therefore not in violation. Fanning Depo. 65:17-24; Plf’s. Exhibit 6 (July

     27, 2018, email from Daniel Santee to Jerad Najvar). Plaintiff’s remaining signs were never

     returned to her. Fanning Depo. 43:4-7; 57:17-24.

             If the Sign Code allowed, Plaintiff would place both banner signs and yard signs, outside

     the time periods allowed, on her own property and neighbors’ property with their permission.

     Fanning Dep. 58:10-25 (“Well, yes, of course, because, just like during National Night Out,

     banner signs are placed in the individual yards where they have the parties, the block parties. We

     would like to place them); 59:1-2; 58:18-24; 60:1-10; 68:6-16 (“Sure. I want to put signs up to

     invite people to the events that we have to build our community. I want to put signs up for an

     election or for a neighborhood event, signs up regarding I don't want signs to be selective.”).

     Additionally, Plaintiff desires to display political signs that are larger than allowable under the

     Sign Code. Fanning Depo. 67:7-9. Plaintiff is currently constrained from displaying banner and

     yard signs by the Sign Code and only refrains from doing so on account of the fact that they will

     be confiscated and she will be at risk of fines under the Sign Code’s penalty provisions.

             On October 31, Defendant filed his motion for summary judgment. (Doc. 29) Plaintiff

     filed her own motion for summary judgment (Doc. 31) on November 4, 2019. Plaintiff

     incorporates her arguments contained therein here.

                                               STANDARD OF REVIEW

             Plaintiff incorporates the standard of review as stated on pages 8-9 of her Motion for

     Summary Judgment.

                                                  ARGUMENT

I.       Summary of the Argument



                                                       3
     Plf’s. Resp. to Def’s Mtn. for Summ. J.
                  Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 4 of 17




              The City has failed to meet its burden by showing that it is entitled to summary judgment.

      Defendant is not entitled to summary judgment because: (1) there are questions of fact regarding

      the placement of Plaintiff’s yard signs; (2) Defendant has not even addressed Plaintiff’s claims

      for current and future harm; and (3) even if placement of the signs was not disputed, Defendant’s

      enforcement of the Sign Code was a direct cause of Plaintiff’s past injuries entitling her to

      standing.

              Having failed to sufficiently brief the merits, Defendant has waived his argument on the

      merits for summary judgment purposes. Fed. R. Civ. P. 56. However, in the event the Court

      determines the Defendant has not, Plaintiff Fanning still prevails.1 In fact, even inversing the

      summary judgment standard and interpreting the facts in Defendant’s favor, it is clear that

      Plaintiff is entitled to summary judgment because: (1) under Reed, the Sign Code is content

      based; (2) the content based distinctions do not serve a compelling interest; and (3) even if the

      distinctions did serve a compelling interest, they are not narrowly tailored.

II.       Defendant’s recitation of the “undisputed” facts is not correct

              Summary judgment is only appropriate when there is no genuine issue of material fact.

      Breen v. Texas A&M Univ., 485 F.3d 325, 331 (5th Cir. 2007) (citing Fed. R. Civ. P. 56(c)).

      While even if the Defendant’s recitation of facts was correct, it would not be entitled to summary

      judgement, Defendant’s recitation of the “undisputed” facts is not correct.

              While it is undisputed that the actions taken against Plaintiff were an enforcement of the

      Sign Code, a question of fact exists regarding the placement of all of the yard signs. In her

      deposition, Plaintiff has contended, and continues to contend, that one yard sign was placed in

      the Barbario’s yard with their permission. Fanning Depo. 22:4-11 (“No, I just went to the door


      1
       Plaintiff hereby incorporates by reference her arguments on the merits contained and made part of her Motion for
      Summary Judgment (Doc. 31), as if set forth fully herein.

                                                               4
      Plf’s. Resp. to Def’s Mtn. for Summ. J.
           Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 5 of 17




and asked if -- I said, you know, We're having a 4th of July party and can we put a sign in your

yard? . . . And they all just said, Sure, no problem.”); 23:22-25, 24:1-5 (“Yes, we had permission

from all three people we asked[.]”). Contemporaneous records of the City’s enforcement of the

Sign Code against Plaintiff show that the City was aware that the yard sign in question was on

private property and subsequently returned it. Plf’s. Exhibit 4 (“After further investigation, I

determined one sign was on private property and not in violation – that was returned.”); Plf’s.

Exhibit 6 (“[O]ne of the confiscated yard signs was returned to its original location after further

review.”). Plaintiff’s object to hearsay proffered in the City Manager’s deposition that the sign

was placed without permission; an assertion he has proffered no evidence supporting. Hill Depo.

19:3-12.

        Likewise, contemporaneous evidence contradicts the City’s claim that the other two yard

“signs were placed on HOA property.” Plf’s. Exhibit 2 (July 27, 2018, Voicemail From HOA

President to City Manager complaining of banner signs on HOA property, but not complaining

of yard signs on HOA property); Plfs. Exhibit 3 (stating all signs were placed in the “public

ROW”); Fanning Depo. 24:1-5 (“Yes, we had permission from all three people we asked[.]”),

39:24-25, 40:1-24 (If somebody answers the door, we tell them, [h]ere’s what we’re here for, can

we put a sign in your yard? . . . If they say yes, we put the sign up. So we put signs in the yard,

three signs...”); Plf’s. Exhibit 4 (“One was on the HOA median another was on the HOA

property next to a residence (it looks like it is on private property and is very close, but outside).

I made them take me out and show me where the signs were.”). It wasn’t until the instant

litigation that the City claimed the precise litigation of all all three yard signs, particularly, that

they were on HOA property and not on a right of way. The Defendant’s assertion that the

precise location of all three yard signs was on HOA property is supported only by statements



                                                  5
Plf’s. Resp. to Def’s Mtn. for Summ. J.
                     Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 6 of 17




       made by the City Manager, which are exclusively based on out-of-court representations by City

       employees to him after the signs had been confiscated and he returned to investigate. Plf’s.

       Exhibit 4 (“I made them take me out and show me where the signs were.”). Plaintiff objects to

       this to the extent it is hearsay. Defendant has only proffered conflicting information regarding

       the location of Plaintiff’s yard signs.


III.          The Plaintiff has Standing

                  To satisfy Article III standing requirements, a plaintiff must show: (1) he has suffered an

       injury in fact to a legally protected interest that is (a) concrete and particularized and (b) actual or

       imminent (as opposed to conjectural or hypothetical); (2) the injury is fairly traceable to the

       challenged statute; and (3) it is likely, as opposed to merely speculative, that the injury will be

       redressed by a favorable decision. See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

       Inc., 528 U.S. 167, 180-81 (2000). Allen v. Wright, 468 U.S. 737, 750-52, (1984); see also

       Friends of the Earth, Inc. v. Laidlaw Env't Servs. (TOC), Inc., 528 U.S. 167, 185. Defendant has

       failed to brief how Plaintiff’s injuries are not traceable or redressable, but as seen in e numerous

       post-Reed decisions, an unconstitutional sign provision is easily traceable to and redressed by the

       sign provision being declared unconstitutional.2 Each of the three harms alleged by the Plaintiff

       grant her standing for Article III purposes.


                  a. Defendant has not addressed Plaintiff’s claims for ongoing and future harm,
                     which alone grant her standing

                  The City has deemed it important to only address some of Plaintiff’s claims making

       summary judgment inappropriate. Plaintiff has alleged ongoing and future injuries to her First




       2
           See cases cited infra note 4

                                                           6
       Plf’s. Resp. to Def’s Mtn. for Summ. J.
           Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 7 of 17




Amendment rights from Defendant’s continued enforcement of the sign code. Plaintiff’s chilled

speech and future injury alone are independent bases for her standing.

        It is settled law that for First Amendment purposes, chilling a plaintiff's speech is a

cognizable injury adequate to satisfy the injury-in-fact requirement.” Ctr. for Indiv. Freedom v.

Carmouche, 449 F.3d 655, 661 (5th Cir. 2006); Dombrowski v. Pfister, 380 U.S. 479, 486–87

(1965). Further, “[a]n allegation of future injury may suffice if the threatened injury is certainly

impending, or there is a substantial risk that the harm will occur.” Contender Farms, L.L.P. v.

U.S. Dept. of Agric., 779 F.3d 258, 267 (5th Cir. 2015) (quoting Susan B. Anthony List v.

Driehaus, 134 S.Ct. 2334, 2341 (2014)). A past history of enforcement of a law is substantial

evidence that there is an imminent threat of enforcement in the future. Driehaus, 573 U.S. at 164.

A plaintiff does not have to confess that he will violate the law to challenge its constitutionality.

Id. at 163; Contender Farms, L.L.P., 779 F.3d at 267.

        Here, Plaintiff’s speech is currently being chilled by the Sign Code. This alone is an

injury-in-fact granting her standing. Plaintiff desires to display signs in excess of the allowable

number, time-frame, and thereby content restrictions of the banner sign provision. Compl. ¶¶ 50-

53; Fanning Depo. 32:14-25; 33:1-9; 34:4-6; 59:18-25; 60:1-10. Plaintiff additionally desires to

display signs that would be in violation of Code § 24-6. Compl. ¶¶ 43, 45; Fanning Depo.

Fanning Dep. 58:10-25; 59:1-2; 58:18-24; 60:1-10; 68:6-16. Among other types, Plaintiff desires

to display political signs larger than allowed under the Sign Code. Compl. ¶¶ 37-38; Plaintiff

has only avoided doing so because of the City’s enforcement of the Sign Code, which carries

criminal penalties and would lead to additional confiscation of her personal property. Plf’s.

Exhibit 3; Plf’s. Exhibit 10 (City’s history of enforcing Sign Code violations).




                                                  7
Plf’s. Resp. to Def’s Mtn. for Summ. J.
              Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 8 of 17




            There is substantial risk that Plaintiff will suffer imminent harm in the future based on the

unconstitutional Sign Code. She has already suffered from the City’s enforcement of the very

same provisions of the Sign Code that she is challenging. On July 26, 2018, the City confiscated

banner and yard signs belonging to her citing the Sign Code as the reason. Plf’s. Exhibit 3

(“[S]tandard procedure of the CoSP Police Department is to remove these signs, and municipal

court citations could be issued.”). Again in 2019, Plaintiff was stopped from exercising her First

Amendment rights by the City’s enforcement of the Sign Code. Fanning Depo. 33:16-25; 34:19;

Hill Depo. 5:18-25; 6:1-25; 7-14. The City itself admits that it never allows signs in violation of

the Sign Code and that it has no intention to do so:

            Q. Does the city have a set policy for exemptions or a waiver to the sign code
            when requested?
            A. There are no -- there are no exemptions or exceptions. I mean, you can go get a
            variance, and that's a process that goes through public hearings, through planning
            and zoning and to the city council.
            Q. So outside of a variance, in no situation would the city allow a resident to put
            up a banner sign
            outside of –
            A.· I'm not aware of one.
            Q.· Okay.· So the only exception to this would be for the two weeks for National
            Night Out?
            A.· That is allowed by our laws and our ordinances.

Hill Depo. 8:15-25; 9:1-8. Since the passage of the current Sign Code in 2016, the City has an

extensive track record of enforcement and has not allowed a single exception, and admits that it

has enforced the Sign Code after every complaint reviewed. Plf’s Exhibit 7 (Defendant Shavano

Park’s Answers to Plaintiff’s First Set of Interrogatories); Plf’s. Exhibit 10A-10B (Enforcement

History of Sign Code).3


3
     INTERROGATORY NO. 10: Identify all instances in which the City has received a complaint about a potential
    violation of the Sign Code, not already identified in response to Interrogatory No. 9; that is, complaints after which
    the City took no enforcement action. This interrogatory is limited to the period since the adoption of Ordinance No.
    0-2016-010.


                                                             8
Plf’s. Resp. to Def’s Mtn. for Summ. J.
            Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 9 of 17




        b. Defendant is not entitled to summary judgment as his bare recitation of the
           elements of standing and reliance on disputed facts does not show Plaintiff
           lacked standing regarding her claims for past injury.

        Defendant has failed to meet his burden of showing that Plaintiff has not met the

requirements of Article III standing regarding her past injuries. Defendant merely has asserted

that Fanning has “failed to meet all three prongs of the article III standing requirement[s],” but

offers no explanation beyond the fact that it the banner signs were on Homeowners’ Association

(“HOA”) property and all three yard signs were allegedly on HOA property or without a

homeowner’s permission. Def’s. Mot. for Summ. J. at 3. No further evidence or reasoning is

offered by the Defendant. Further, even if the City was correct regarding the signs’ placement,

the City confiscated them pursuant to the Sign Code.

        Regardless of the placement of Plaintiff’s signs, the confiscation of her signs for

Raincheck Party were confiscated pursuant to the Sign Code provision regarding right-of-ways

and easements, which may still be on private property. Code § 24-6(2)(d). No matter where

Plaintiff’s signs were located, Defendant has expressly relied upon the various provisions of the

Sign Code to justify their confiscation. At no time during Defendant’s during the period in

question did Defendant think it was enforcing anything other than the Sign Code. Even if it had

shown as a matter of law where the signs were located, Defendant has not asserted how the

location of the signs changes the fact that its enforcement of the Sign Code alters Plaintiff’s

standing.

        Again in 2019, Plaintiff suffered past harm when she desired to display signs notifying

residents of the annual block party and advocating various other causes or ideas. Plaintiff was

informed by a representative of the HOA, Camille Belcher, that HOA would permit her to

display banner signs for her July 2019 block party, but that the Defendant would not allow it.

CITY OF SHAVANO PARK’S ANSWER TO INTERROGATORY NO. 10: I am not aware of any such incident.

                                                9
Plf’s. Resp. to Def’s Mtn. for Summ. J.
                 Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 10 of 17




      Fanning Depo. 60: 11-25, 61:1-25. The HOA did give Plaintiff permission to display yard signs

      allowable under the Sign Code. Fanning Depo. 62:1-4. It was only through the City’s continued

      enforcement of the Sign Code that Plaintiff suffered further injury to her First Amendment

      rights.

                Additionally, Shavano Park residents are also injured because they are deprived of the

      right to hear Plaintiffs’ message regarding the merits of various matters of public concern. The

      free speech and associational rights of others not before the Court will be similarly infringed as

      the challenged provisions are applied to other Shavano Park residents and enforced by these

      Defendants. See Storer v. Brown, 415 U.S. 724, 737 n.8 (1974); Catholic Leadership Coal. of

      Tex. v. Reisman, 764 F.3d 409, 423-424 (5th Cir. 2014).


IV.       Even when Taking Defendant’s Facts are True, it is Clear That Plaintiff is Entitled to
          Summary Judgment

                The parties agree that Reed is controlling. However, according to Reed, the Sign Code is

      content based and must be analyzed under strict scrutiny. Reed v. Town of Gilbert, Ariz., 135 S.

      Ct. 2218 (2015). As the Sign Code is subject to strict scrutiny, the defendant has failed to meet

      its burden of showing the content based distinctions serve both a compelling interest and that the

      Sign Code is narrowly tailored to serve that interest. Id. at 2231; Reagan Nat'l Advert. of Austin,

      Inc. v. City of Cedar Park, 387 F. Supp. 3d 703, 715 (W.D. Tex. 2019), reconsideration denied,

      AU-17-CA-00717-SS, 2019 WL 3845455 (W.D. Tex. Aug. 15, 2019). Even inverting the

      summary judgment by interpreting the facts in the favor of the movant, the Plaintiff has shown a

      violation of her First Amendment rights.

                a. Under Reed, the the City’s Sign Code is content based and is therefore subject to
                   strict scrutiny




                                                       10
      Plf’s. Resp. to Def’s Mtn. for Summ. J.
          Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 11 of 17




        The Supreme Court has clearly and unequivocally established that sign codes requiring a

sign to be read before determining the restrictions applicable is facially a content based

restriction. Reed, 135 S. Ct. at 2227.4 “A law that is content based on its face is subject to strict

scrutiny regardless of the government's benign motive, content-neutral justification, or lack of

‘animus toward the ideas contained’ in the regulated speech.” Id. at 2228. Further, a law can be

content based in one of two ways: “(1) by distinguishing speech by the topic discussed; and (2)

where the government's purpose or justification for enacting the law depends on the underlying

‘idea or message expressed’—i.e., the law is facially content neutral, but the motives in enacting

it were content based.” Auspro Enterprises, LP v. Texas Dep't of Transp., 506 S.W.3d 688, 694

(Tex. App.—Austin 2016, no pet.), review granted, judgment vacated w.r.m. (Apr. 6, 2018);

Reed, 135 S. Ct. at 2228 (listing cases). “Both are distinctions drawn based on the message a

speaker conveys, and, therefore, are subject to strict scrutiny.” Reed, 135 S. Ct. at 2227. The

Supreme Court has repeatedly determined facially content neutral laws to be otherwise the

product “[i]llicit legislative intent.” Id. at 2228 (listing cases). Content based restrictions are

presumptively unconstitutional. Id. at 2226.

        Courts within Texas have also recognized that sign codes that require reading the sign to

determine what strictures to apply are content based and subject to strict scrutiny. Auspro

Enterprises, LP, 506 S.W.3d at 688 (vacating judgment due to Texas Legislature amending


4
  Numerous courts have recognized that Reed requires any sign code that makes noncommercial content based
distinctions must be analyzed under strict scrutiny. See Act Now to Stop War & End Racism Coal. & Muslim Am.
Soc'y Freedom Found. v. D.C., 846 F.3d 391 (D.C. Cir. 2017), cert. denied sub nom. Muslim Am. Soc'y Freedom
Found. v. D.C., 138 S. Ct. 334 (2017); Cent. Radio Co. Inc. v. City of Norfolk, Va., 811 F.3d 625 (4th Cir. 2016);
Wagner v. City of Garfield Heights, 675 Fed. Appx. 599 (6th Cir. 2017); Thomas v. Schroer, 248 F. Supp. 3d 868,
872 (W.D. Tenn. 2017), reconsideration denied, 13-CV-02987-JPM-CGC, 2017 WL 6489144 (W.D. Tenn. Sept. 20,
2017); Lone Star Sec. & Video, Inc. v. City of Los Angeles, 827 F.3d 1192 (9th Cir. 2016); Citizens for Free Speech,
LLC v. County of Alameda, 194 F. Supp. 3d 968 (N.D. Cal. 2016); Geft Outdoor LLC v. Consol. City of Indianapolis
& County of Marion, Indiana, 187 F. Supp. 3d 1002 (S.D. Ind. 2016); Int'l Outdoor, Inc. v. City of Troy, 17-10335,
2017 WL 2831702 (E.D. Mich. June 30, 2017), reconsideration denied, 17-10335, 2017 WL 6512550 (E.D. Mich.
Dec. 20, 2017); Marin v. Town of Se., 136 F. Supp. 3d 548, 554 (S.D.N.Y. 2015).

                                                        11
Plf’s. Resp. to Def’s Mtn. for Summ. J.
          Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 12 of 17




highway sign code to conform to First Amendment principles); Reagan Nat'l Advert. of Austin,

Inc., 387 F. Supp. 3d at 714. As in the case in Reed and here, Auspro concerned a state-wide sign

code based on a complete ban on outdoor signs with specific content based restrictions, such as

those previously permitted. Auspro Enterprises, LP, 506 S.W.3d at 691. Notably, the Texas

Highway Beautification Act made a near identical exceptions for political signs if they were only

displayed within ninety days prior to, and ten days after an election. Id. at 691. The plaintiff had

placed a Ron Paul campaign sign outside these limitations and refused to take it down, leading

the Department of Transportation to seek an injunction in Travis County District Court. Id. at

691. To the district court this content based regime meant that “[i]n Reed's wake,” the “principal

issue [was] not whether the Texas Highway Beautification Act's outdoor-advertising regulations

violate[d] the First Amendment, but to what extent.” Id. Likewise, a court in the Western District

of Texas has found that a sign code was content based, solely for applying differing restrictions

to on and off premises signs. Reagan Nat'l Advert. of Austin, Inc., 387 F. Supp. 3d at 714.

        Here, the City’s Sign Code is content based. The yard sign provisions require an officer

to read the content of the sign in order to determine what restrictions actually apply, something

Reed and its progeny have made explicitly clear subjects it to strict scrutiny. Code § 24-6. The

code creates different size, location, and temporal restrictions based on whether a yard sign is a

“voting period sign,” a “student achievement” sign, a residential sale or lease sign, or a

development sign. Code § 24-6.            Each of these categories contains completely separate

requirements. However, the banner sign provisions are both content based and speaker based.

The banner sign provision makes speaker based distinctions, allowing only for “property owners’

associations” and “residential property owner[s]” to place a banner sign. Subsection (6) adds to

these speaker based distinctions by clarifying that the Defendant is not comparably restrained in



                                                  12
Plf’s. Resp. to Def’s Mtn. for Summ. J.
          Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 13 of 17




placing banner signs on city property by the Sign Code. Code § 24-7; Plf’s. Exhibit 9 (City

Policy 11). Banner signs are content based due to a unique temporal limitation allowing them

only for “seven days prior to the first Tuesday in October.” Id. §§ 24-7(3), (4). While this severe

temporal restriction is untethered to any particular event on its face, the intent and effect of this

provision is to permit “banner signs” related to National Night Out, which is celebrated annually

on first Tuesday in October. Precisely, the “more subtle” act of “defining regulated speech by its

function or purpose” warned of by the Reed court. 135 S. Ct. 2227. In fact, the Officer Lacy,

who removed Plaintiff’s Raincheck Party signs, explicitly stated his reasoning for removing

them was that they were “[n]ot related to national night out” and “[n]ot erected by the Home

Owners Association.” Plf’s. Exhibit 3. Likewise, in a prior enforcement Officer Kerr referred to

the HOA entrances as the “places the national Night Out banners” are located. Plf’s Exhibit 3.


        b. The City has failed to show that the Sign Code serves a compelling interest and
           is     narrowly          tailored       to      meet       that       interest

        In order to survive strict scrutiny, the government has the burden of showing the law in

question serves a compelling interest and it must be narrowly tailored to serve that interest.”

Reed, 135 S. Ct. at 2231. To survive strict scrutiny a government defendant must “specifically

identify an ‘actual problem’ in need of solving, and the curtailment of free speech must be

actually necessary to the solution. Brown v. Entm't Merchants Ass'n, 564 U.S. 786, 799 (2011)

(internal citations omitted). Strict Scrutiny is “a demanding standard” and “[i]t is rare that a

regulation restricting speech because of its content will ever be permissible.” Id. However, even

when the government has shown a compelling interest, a law is not narrowly tailored when it is

underinclusive. Reed, 135 S. Ct. at 2231. A law cannot be “regarded as protecting an interest of

the highest order, and thus as justifying a restriction on truthful speech, when it leaves



                                                 13
Plf’s. Resp. to Def’s Mtn. for Summ. J.
          Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 14 of 17




appreciable damage to that supposedly vital interest unprohibited.” Id (citing Republican Party

of Minn. v. White, 536 U.S. 765, 780 (2002)).

        Here, merely asserting that the Sign Code is not content based, the City has not asserted a

single compelling interest nor shown how it has narrowly tailored to meet any interest. For the

purposes of summary judgment, the City has not even begun to meet its burden. There is no

evidence that any of the content based distinctions in the Sign Code—whether they be disparate

treatment based on who the speaker or whether the sign in question supports National Night

Out—actually serve a compelling interest, let alone are narrowly tailored to do so.


        c. Defendant’s case law is not only distinguishable, but actually supports Plaintiff’s
           claims

        Under Reed, Plaintiff Fanning, not the Defendant, is entitled to judgment as a matter of

law as argued in her Motion for Summary judgment (Doc. 31). The City relies on Palmer v. City

of Missoula MT, 2017 WL 1277460 (D. MT, Apr. 4 2017), as an “instructive” example to how

Reed is applied. Indeed, it is quite “instructive” that Defendant could not find provide a single

analogous application of Reed showing that the Sign Code is content neutral. Notably, Palmer

concerned commercial speech. Id. (“The parties agree that the issue is whether the wind sign

ordinance unconstitutionally infringes upon Plaintiffs’ First Amendment rights—more

specifically, Plaintiffs’ right to commercial speech.”) (emphasis added). The Palmer plaintiff

only challenged the single wind sign provision, which stated “banners, flags, pennants,

streamers, spinners or other types of wind signs” were prohibited, and defined “wind signs” as

“attention-getting device with or without copy ... fastened in such a manner as to move in the

wind.” “attention-getting device with or without copy ... fastened in such a manner as to move in

the wind.” Id. at *1. His claim that the ordinance was content based, relied on two separate

ordinances that made distinctions between commercial speech—when signs were allowed—and

                                                14
Plf’s. Resp. to Def’s Mtn. for Summ. J.
           Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 15 of 17




made a distinction for flags and window displays. Id. at 2. The City of Missoula sign ordinance

in question did “not make any distinction based on the words or symbols printed on signs that

could be remedied by granting Plaintiffs’ requested relief.” Id. The court only looked to the sign

ordinance in question (and even alluded that the other provisions might be content based), but as

no matter what message was displayed on the plaintiff’s signs they were banned, the single sign

ordinance in question was valid. Id.

          Here, Sign Code § 24-7 is distinguishable from Palmer in three ways. It is: (1) content

based; (2) unconstitutionally vague; (3) speaker based restriction on Plaintiff’s speech.

          As noted herein, the Sign Code is content based as the temporal limitations restricting

banner sign displays to “seven days prior to the first Tuesday in October” were passed

exclusively to support celebration of National Night Out. Auspro Enterprises, LP v. Texas Dep't

of Transp., 506 S.W.3d 688, 694 (Tex. App.—Austin 2016, no pet.), review granted, judgment

vacated w.r.m. (Apr. 6, 2018) (“[A] law can be content based in either of two ways: (1) by

distinguishing speech by the topic discussed; and (2) where the government's purpose or

justification for enacting the law depends on the underlying “idea or message expressed”—i.e.,

the law is facially content neutral, but the motives in enacting it were content based.”). Code §

24-6 makes similar content based distinctions to those found in Reed. The very same distinctions

that the Palmer court noted would make a sign code content based. Palmer, 2017 WL 1277460,

at *2 (stating that the Town of Gilbert’s distinctions between “Political Sign[s],” “Ideological

Sign[s],” and “Temporary Directional Signs Relating to a Qualifying Event” were content

based).

          The Sign Code is also unconstitutionally vague and makes speaker based distinctions. It

seems the City did not see it beneficial to define what an “entrance” is, nor did not even define



                                                 15
Plf’s. Resp. to Def’s Mtn. for Summ. J.
           Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 16 of 17




what constituted “banner sign” at all. Likewise, unlike the Palmer sign ordinance, the Sign Code

§ 24-7 is also speaker based. Only property owners’ associations may place a banner at an

entrance to a neighborhood, only property owners have the ability to display a banner sign in

their yard, and the City has an unfettered ability to display any banner sign it so desires. Under

the plain text of the Sign Code, a renter or any organization/entity that is not a property owners’

association would face criminal sanction for speaking, based purely on the identity of the

speaker.

                                             PRAYER

        Plaintiff respectfully requests that the Court deny the Defendant’s motion for summary

judgment in its entirety. Plaintiff further requests any additional relief to which she may be

justly entitled.

                                             Respectfully submitted,



                                             _____________________________________
                                             Jerad Wayne Najvar
                                             Tex. Bar No. 24068079
                                             S.D. Tex. No. 1155651
                                             jerad@najvarlaw.com
                                             2180 North Loop West, Suite 255
                                             Houston, TX 77018
                                             281.404.4696 phone
                                             281.582.4138 fax
                                             Lead Counsel for Plaintiffs

Of counsel:
NAJVAR LAW FIRM, PLLC
Austin M.B. Whatley
Tex. Bar No. 24104681
2180 North Loop West, Ste. 255
Houston, TX 77018
281.410.2003 phone
austin@najvarlaw.com



                                                16
Plf’s. Resp. to Def’s Mtn. for Summ. J.
          Case 5:18-cv-00803-XR Document 33 Filed 11/14/19 Page 17 of 17




                                          CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that on November 14, 2019, the foregoing
document, and any accompanying exhibits and proposed order, was served by CM/ECF as
follows:

Charles S. Frigerio
Law Offices of Charles S. Frigerio
111 Soledad Street, Suite 840
San Antonio, Texas 78205

                                                 /s/ Jerad Najvar
                                                 Jerad Najvar




                                                    17
Plf’s. Resp. to Def’s Mtn. for Summ. J.
